PER CURIAM.
Appellant appeals his convictions for burglary of a dwelling with an assault or battery, resisting an officer without violence, and sexual battery on a person twelve years of age or older and sentence of life in prison. Appellant raises two issues on appeal: whether the trial court committed fundamental error by instructing the jury on a theory allegedly not charged in the information and whether the trial court erred in denying his motion for mistrial based on a single reference to his membership in a gang, which the trial court instructed the jury to disregard. We find both issues to be without merit and therefore affirm.

Affirmed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.